Citation Nr: 1522528	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-24 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pancreatitis.  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to pancreatitis.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected disability.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected disability.  

5.  Entitlement to service connection for a psychiatric disorder, including major depression, to include as secondary to service-connected disability.  

6.  Entitlement to service connection for a heart condition, to include as secondary to service-connected disability.  

7.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran had active military service from April 1977 to December 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

It appears the Veteran has attempted to submit a claim of service connection for contact dermatitis of the bilateral feet in the notice of disagreement received in July 2011.  The evidence of record fails to show that the issue was ever adjudicated.  Therefore, it is referred to the RO for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although evidence of record indicates that the Veteran failed to report to the VA examinations scheduled in November 2010, the Veteran contends that he never received a letter notifying him of the scheduled examination and he would have made arrangement had he received notice.  Moreover, evidence of record indicates that VA has issued other notification letters to the Veteran that have been returned undelivered.  A remand is required so that the Veteran may be afforded another opportunity to attend VA examinations to address whether he does in fact have the claimed disabilities and whether they are related to service or a service-connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should use all available resources to verify the Veteran's current address and contact information.  Any attempts to contact the Veteran or verify his address should be associated with his claims file.  

2.  Thereafter, schedule the Veteran for a VA examination or examinations by appropriate medical professionals to determine the current nature and etiology of any pancreatitis, as well as diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, psychiatric, heart and bilateral shoulder disabilities, found to be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner must answer the following questions:

(a)  Does the Veteran currently have any diagnosed pancreatitis or residuals thereof?  

(b)  If the answer is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed pancreatitis, or residuals thereof, had its onset in service or is otherwise related to service, or any incident therein?  

(c)  If the examiner does determine that it is as likely as not that the Veteran has a current pancreatitis or residuals of such that's etiologically related to his service; is it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed diabetes mellitus was caused by or aggravated by his pancreatitis.  

(d)  If the examiner finds that the Veteran does not have a current pancreatitis or residuals thereof related to service, is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed diabetes mellitus is related to his active service, or any incident therein.  

(e)  If the examiner finds that the Veteran's currently diagnosed diabetes mellitus is etiologically linked to service or a service-connected disability, is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed peripheral neuropathy of the bilateral upper and/or lower extremities, psychiatric, heart or bilateral shoulder disabilities was caused by or aggravated by his diabetes mellitus.  

(f)  If the examiner finds that the Veteran's diabetes mellitus is unlikely related to his service or any incident therein, is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed peripheral neuropathy of the bilateral upper and/or lower extremities, psychiatric, heart or bilateral shoulder disabilities is related to his active service, or any incident therein.  

If the examiner determines that any disability was aggravated by a service-connected disability, the baseline of the disability prior to aggravation must be specified, and the permanent, measurable increase in disability resulting from the aggravation.  

The VA examiner must comment on evidence of reported acute pancreatitis noted during service and post-service diagnoses of UTIs and complaints of hematuria, and objective evidence of diagnosed diabetes, diabetic neuropathy, as well as diagnosed major depression linked to his diabetes, and the Veteran's history of a heart condition and bilateral shoulder symptoms he links to his diabetes.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

